  Case 18-13804-JDW         Doc 31    Filed 02/15/19 Entered 02/15/19 15:49:46           Desc Main
                                      Document     Page 1 of 1


   _________________________________________________________________________________

                                                      SO ORDERED,



                                                      Judge Jason D. Woodard
                                                      United States Bankruptcy Judge


          The Order of the Court is set forth below. The case docket reflects the date entered.
   ________________________________________________________________________________

                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                        THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                      CHAPTER 13 CASE NO.:
     ROBERT LEE BATTS                                                                18-13804-JDW

   AMENDED ORDER DIRECTING EMPLOYER TO WITHHOLD DEDUCTIONS FROM
          PAY AND DIRECTING PAYMENT TO CHAPTER 13 TRUSTEE

        The above-named Debtor(s) filed a Chapter 13 Petition on 10/1/2018, which subjected all of the
Debtor’s wages, salary, or commissions to the jurisdiction of the Court while this case is pending. The
employer of the Debtor is subject to orders from this Court directing the employer to withhold and remit
a certain amount of the Debtor’s wages to the duly appointed Chapter 13 Trustee pursuant to 11 U.S.C. §
1325(c) in order to fund the Debtor’s Chapter 13 case.

       IT IS, THEREFORE, ORDERED, that ICS, ATTN: PAYROLL, 170 W VALLEY AVE,
HOLLY SPRINGS, MS 38635, the employer of the Debtor, is hereby directed to pay to the Chapter
13 Trustee the sum of $ 794.50 BIWEEKLY commencing the next pay period following receipt of this
Order. All payments should be made payable to Locke D. Barkley, Chapter 13 Trustee, P.O. Box
1859, Memphis, TN, 38101-1859.

       IT IS FURTHER ORDERED, that ICS is hereby directed to withhold said sum from the
Debtor’s wages, after deducting the amount necessary to pay withholding and Social Security taxes,
pensions, union dues (if any), retirement contributions, or child support deductions, and to remit said
sum to the Chapter 13 Trustee.

        IT IS FURTHER ORDERED, that ICS shall immediately cease and discontinue withholding and
remitting any funds to pay any wage garnishments.

       IT IS FURTHER ORDERED, that ICS shall withhold and remit said sum to the Chapter 13
Trustee until further order of this Court.

                                        ##END OF ORDER##
